DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2019/0170994 A1).

As to claim 1, Li et al. discloses a camera module (Figs.1-3: camera module 100) comprising:
a circuit board (Figs.2 and 3: printed circuit board 50);
a photosensitive chip (Fig.2: sensor 40);
a filter (Figs.2 and 3: optical filter 31);
a lens base (Figs.1-3: microscope base 20); and
a lens (Figs.1-3: camera lens 10);
wherein the photosensitive chip is mounted on the circuit board (Figs.2-3; [0014]), the lens base is mounted on the circuit board (Fig.3; [0013]) and receives the photosensitive chip therein (As shown in Fig.3), the filter is mounted in the lens base (Fig.3; [0044]: optical filter 31 is bonded to the supporting portion 25 of the microscope base 20 by adhesive layer 32) and positioned above the photosensitive chip (Fig.3; [0042]), the lens is mounted in the lens base (Figs.2-3; [0019]: “The camera lens 10 is received in the first receiving groove 23”) and positioned above the photosensitive chip (As shown in Fig.3), a dust-absorbing film (Figs.2 and 3; [0044]: “the adhesive layer 32 exposed from the first gap 251 operates to gather dust and other polluting particles entering into the camera module 100”; thus, the adhesive layer 32 corresponds to the claimed dust-absorbing film) is arranged in the lens base and located above the filter (As shown in Figs.2 and 3. [0044]: “the adhesive layer 32 can be stuck on the optical filter 31 directly”).

As to claim 3, Li et al. discloses the camera module of claim 1, wherein the lens base comprises a substrate on the circuit board and a protrusion (substrate and protrusion are labeled in Fig.2 below), the substrate comprises a first top wall (See first top wall labeled in Fig.2 below), the protrusion extends from the first top wall in a direction away from the circuit board (Fig.2: the protrusion extends upward, away from the circuit board), a first through hole penetrates the first top wall and corresponds to the filter (Fig.3: the opening formed by the supporting portion 25 corresponds to the claimed first through hole), a second through hole penetrates the protrusion and communicates with the first through hole (Figs.2-3: the opening formed by the protrusion of the microscope base 20 corresponds to the second through hole), the lens is received in the second through hole (Figs.1 and 3: the lens is received in the first receiving groove 23).
[AltContent: textbox (flange)][AltContent: ][AltContent: textbox (protrusion)][AltContent: ][AltContent: textbox (First top wall)][AltContent: ][AltContent: textbox (substrate)][AltContent: ]
    PNG
    media_image1.png
    924
    713
    media_image1.png
    Greyscale


As to claim 10, Li et al. discloses an electronic device ([0002]: mobile phone) comprising: 
a camera module (Figs.1-3: camera module 100) comprising: 
a circuit board (Figs.2 and 3: printed circuit board 50); 
a photosensitive chip (Fig.2: sensor 40); 
a filter (Figs.2 and 3: optical filter 31); 
a lens base (Figs.1-3: microscope base 20); and 
a lens (Figs.1-3: camera lens 10); 
wherein the photosensitive chip is mounted on the circuit board (Figs.2-3; [0014]), the lens base is mounted on the circuit board (Fig.3; [0013]) and receives the photosensitive chip therein (As shown in Fig.3), the filter is mounted in the lens base (Fig.3; [0044]: optical filter 31 is bonded to the supporting portion 25 of the microscope base 20 by adhesive layer 32) and positioned above the photosensitive chip (Fig.3; [0042]), the lens is mounted in the lens base (Figs.2-3; [0019]: “The camera lens 10 is received in the first receiving groove 23”) and positioned above the photosensitive chip (As shown in Fig.3), a dust-absorbing film (Figs.2 and 3; [0044]: “the adhesive layer 32 exposed from the first gap 251 operates to gather dust and other polluting particles entering into the camera module 100”; thus, the adhesive layer 32 corresponds to the claimed dust-absorbing film) is arranged in the lens base and located above the filter (As shown in Figs.2 and 3. [0044]: “the adhesive layer 32 can be stuck on the optical filter 31 directly”).

Claim 12 recites substantially similar subject matter as disclosed in claim 3; therefore, it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0170994 A1) in view of Shiraishi et al. (US 2006/0119730 A1).

As to claim 2, Li et al. discloses the camera module of claim 1, but fails to disclose the dust-absorbing film is a water-based protective layer.
However, Shiraishi et al. teaches using water-based material for dust absorbing (Fig.3; [0046], [0048] and [0050]: the inner surface of the casing is sealed with resin to prevent dust. Please note that resin is known as one of the four main types of water-based adhesives).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li et al. with the teaching of Shiraishi et al. to use resin/water-based protective layer as dust-absorbing film, so as to prevent dust more effectively ([0050]).

Claim 11 recites substantially similar subject matter as disclosed in claim 2; therefore, it is rejected for the same reasons.

Claim(s) 4-9 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0170994 A1) in view of Yang et al. (US 2019/0227410 A1).

As to claim 4, Li et al. discloses the camera module of claim 3, wherein the first top wall comprises an inner area corresponding the second through hole, the first through hole is located in the inner area (Fig.3: the inner surface of the microscope base 20 corresponds to the inner area).
Li et al. fails to disclose the dust-absorbing film is formed on a surface of the inner area facing away from the circuit board.
However, Yang et al. teaches the dust-absorbing film is formed on a surface of the inner area facing away from the circuit board (Figs.3 and 4; [0016]: silica gel layer may be provided at the outer surface of the shoulder 13 and the outer surface of the side wall of the first accommodation chamber 11). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li et al. with the teaching of Yang et al. to form dust-absorbing film on a surface of the inner area facing away from the circuit board, or on any inner surface that may be in contact with dust, so as to improve dustproof effect of the camera module through the lens base ([0016]).

As to claim 5, Li et al. in view of Yang et al. discloses the camera module of claim 4, wherein a first thread is formed on an inner surface surrounding to define the second through hole (Li et al.: Fig.3; [0020]: internal threads 231 corresponds to the first thread in the claim), a second thread is formed on an outer surface of the lens (Fig.3; [0015]: “External threads 12 are formed on outer surface of the camera lens 10”), the first thread and the second thread are matched (Fig.3; [0021]: the internal threads 231 match with the external threads 12).

As to claim 6, Li et al. in view of Yang et al. discloses the camera module of claim 5, wherein the dust-absorbing film is further formed on the inner surface surrounding to define the second through hole (It would have been obvious as in the combination of Li et al. and Yang et al. to form dust-absorbing film on any inner surface that may be in contact with dust).

As to claim 7, Li et al. in view of Yang et al. discloses the camera module of claim 5, wherein the filter is fixed on a surface of the first top wall facing the circuit board (Li et al.: Fig.3; [0039]: the optical filter 31 is bonded on the fourth surface 253 of the supporting portion 25 by adhesive layer 32. The fourth surface 253 corresponds to the claimed surface of the first top wall facing the circuit board).

As to claim 8, Li et al. in view of Yang et al. discloses the camera module of claim 7, wherein the filter, the lens base, and the circuit board enclose a closed receiving space, the photosensitive chip is received in the receiving space (Li et al.: Fig.3: the optical filter 31, the microscope base 20 and the printed circuit board 50 formed a closed space, which corresponds to the claimed closed receiving space).

As to claim 9, Li et al. in view of Yang et al. discloses the camera module of claim 5, wherein the lens comprises a first lens portion and a second lens portion, a diameter of the second lens portion is less than a diameter of the first lens portion (Li et al.: Figs.2 and 3: the lower portion of the camera lens 10 received in the microscope base 20 corresponds to the first lens portion in the claim; the upper portion of the camera lens 10 protruded from the microscope base 20 corresponds to the claimed second lens portion. The diameter of the upper lens portion is less than the diameter of the lower lens portion, as shown in Fig.3), a plurality of flanges are formed at a junction between the first lens portion and the second lens portion (Li et al.: Flanges are labeled in Fig.2 above), the first lens portion is mounted in the second through hole, the second lens portion and the plurality of flanges are located outside the second through hole (Li et al.: See Fig.3).

Claims 13-18 recite substantially similar subject matter as disclosed in claims 4-9; therefore, they are rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et al. (US 2018/0095204 A1) discloses a camera module having an adhesive layer provided on top of the filter to catch fine dust.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/Examiner, Art Unit 2696

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696